    Case 3:20-cv-03740-C-BT Document 18 Filed 04/06/21                           Page 1 of 2 PageID 110



                                IN THE LINITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                            DALLAS DIVISION

LAWRENCE GENE JACKSON,                                     )
                                                           )
                              Plaintifl                    )
                                                           )
                                                           )
                                                           )
DALLAS COUNTY COURT, et al,                                )
                                                           )
                              Defendants.                  )   Civil Action No. 3:20-CV-3740-C-BT

                                                      ORDER

          Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge, therein advising that          Plaintifls Amended Complaint should be

dismissed for want of prosecution under Federal Rule of Civil Procedure 4l (b).r Plaintiff filed

objections to the Magistrate Judge's Findings, Conclusions, and Recommendation on March 19,

2021.

          The Cou( conducts a de novo review ofthose portions of the Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C

$   636(bXlXC). Portions of the report or proposed findings or recommendations that are not the

subject ofa timety objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United Stotes v. Wilson,864 F.2d 1219,l22l (5th Cir. 1989).

          After due consideration and having conducted            a de novo   review, the Court finds that

Plaintiff s objections should be OVERRULED. The Court has further conducted                       an


independent review of the Magistrate Judge's findings and conclusions and finds no error.                  Itis


           I
               As oftoday's date, the docket reflects that Plaintiffhas failed to pay the required filing fee or
file   a proper motion to proceed in   forma pauperis.
 Case 3:20-cv-03740-C-BT Document 18 Filed 04/06/21                          Page 2 of 2 PageID 111



therefore ORDERED that the Findings, Conclusions, and Recommendation are ADOPTED as

the findings and conclusions of the Court. For the reasons stated therein, the Court ORDERS

that Plaintiffls Complaint be dismissed without prejudice pursuant to Federal Rule of Civil

Procedure 4l(b).'? Any and all penling Motions are         DENIED     as moot.


        SO ORDERED        this b
                                  /l   day of   April,202l.




                                                                            1"
                                                   S                    CS
                                                           R          DS TATES D            CT JUDGE


                                                                                  (




        2
          Plaintiff appears to argue that prison officials will not provide him with a certificate of inmate
trust account in order to file a proper motion to proceed informa pauperis. Thus, the Court has
determined that this case should be dismissed without prejudice subject to being refiled-if so
desired-when Plaintiffhas received a certificate of inmate trust account.

                                                       2
